KIRKPATRICK, Chief Judge.
The defendant has filed an objection to “the last sentence of the introductory paragraph on page 1 of the interrogatories”. The sentence objected to is: “These interrogatories shall be deemed continuing, so as to require supplemental answers if defendant obtains further information between the time answers are served and the time of trial”.
It is not necessary to pass upon the objection since it is not directed to any interrogatory but merely to a gratuitous statement by the plaintiff of his conception of the defendant’s duty. However, it may not be out of place for the Court to say at this time what should be obvious, namely, that the defendant is bound to give truthful answers to the interrogatories and that both good faith and the spirit of the Rule require it to see to it that its answers are truthful as of the time of the trial as well as of the time when the interrogatories are answered.
The objection is dismissed as not being directed to any interrogatory and not raising any issue which can be passed upon at this time.